                 Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 1 of 27


 1
     Arthur E. Ortiz, WSBA No. 26676
 2   The Law Office of Arthur E. Ortiz
     6015 California Ave. S.W., No. 203
 3   Seattle, WA 98136
     telephone:(206) 898-5704
 4   e-mail: arthur@aeolegal.com

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9

10
     MARK EDWARD MINIE                                  No. 18-cv-5364
11
                       Plaintiff,
12
                 vs.
13
     SELENE FINANCE L.P., a foreign corporation;        SECOND AMENDED COMPLAINT
14   and MTGLQ INVESTORS, L.P. a foreign limited        FOR DAMAGES
     partnership.
15
                       Defendants.                          JURY DEMANDED
16
     SELENE FINANCE L.P., a foreign corporation;
17   and MTGLQ INVESTORS, L.P. a foreign limited
     partnership,
18
                       Counterclaim-Plaintiffs and
19                           Third Party Plaintiffs
           vs.
20
     MARK EDWARD MINIE
21
                       Counterclaim-Defendant
22
           and
23
     UNITED STATES OF AMERICA,
24
                       Third Party Defendant.
25

26

      SECOND AMENDED COMPLAINT                                   ARTHUR E. ORTIZ, ATTORNEY
                                                                  6015 CALIFORNIA AVE. S.W., N O. 203
                                                                     SEATTLE , WASHINGTON 98136
      Page - 1                                                TEL 206-898-5704      arthur@aeolegal.com
                 Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 2 of 27


 1

 2                                                INTRODUCTION

 3          This second amended complaint (“SAC”) is filed pursuant the Court’s order of January 15,

 4   2019 (Dkt. No. 48) and incorporates by reference the exhibits filed along with the original complaint

 5   (Dkt. No. 1) and the first amended complaint (“FAC”) (Dkt. No. 12).

 6          Plaintiff, Mark Minie, by and through his attorney, Arthur E. Ortiz, complains as follows:

 7                                                    I.   PARTIES

 8   1.     Plaintiff, Mark Minie (hereinafter referred to as, “plaintiff”) is and at all times pertinent to this

 9   Complaint, and at all times material to this action residing in Quilcene, Jefferson County, Washington,

10   and his residence is the real property at issue in this action.

11   2.     Defendant, MTGLQ Investors, L.P., (hereinafter “MTGLQ”) is a Delaware limited partnership,

12   of which a 99% limited partner interest is held by Goldman Sachs Group, Inc. MTGLQ is

13   headquartered in New York, New York, and does business in Jefferson County, Washington through

14   its agent and co-defendant Selene Finance.

15   3.     Defendant, Selene Finance (hereinafter “Selene”), is a Delaware corporation, headquartered

16   in Houston, Texas, and doing business in Jefferson County, Washington. Selene is the successor

17   servicer to Nationstar effective February 21, 2017.

18   4.     Selene’s role as servicer is defined in §1002(26) of the Dodd-Frank Act as “any person that

19   provides a material service to a covered person in connection with the offering or provision by such

20   covered person of a consumer financial product or service” 12 USC §5481(26) and consumer

21   financial law is defined as those laws enumerated by the Act. 12 USC §5481(14).

22   5.     Defendant Selene’s role as debt collector is also defined by the Fair Debt Collection Practices

23   Act (“FDCPA”) under 15 U.S.C. §1692a(6).

24   6.     MTGLQ is the mortgage beneficiary.

25   7.     At all times pertinent to this complaint, Selene acted as agent of MTGLQ. Plaintiff herein

26   makes claims for equitable relief and damages against both named defendants, and each of them, as

      SECOND AMENDED COMPLAINT                                            ARTHUR E. ORTIZ, ATTORNEY
                                                                           6015 CALIFORNIA AVE. S.W., N O. 203
                                                                              SEATTLE , WASHINGTON 98136
      Page - 2                                                         TEL 206-898-5704      arthur@aeolegal.com
                  Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 3 of 27


 1
     having caused plaintiff’s damages and losses alleged herein, acting as the agents and/or principals of
 2
     the other defendant and/or was acting in concert with the other. Therefore, each of defendants are
 3
     jointly and severally responsible for the acts and/or omissions of the other as their conduct relates to
 4
     the subject transactions hereinafter alleged.
 5
     8.      Plaintiff hereby reserves the right to amend the parties and causes of actionthroughout this
 6
     complaint to conform to the evidence.
 7
                                        II.     JURISDICTION AND VENUE
 8
     9.      This Court has original jurisdiction over the subject matter of this action pursuantto both 28
 9
     U.S.C. § 1331 which grants jurisdiction over actions presenting a federal question and 28 U.S.C.
10
     §1332 because plaintiffs and defendant are citizens of different states and the total amount in
11
     controversy exceeds $75,000.00, exclusive of interest and costs.
12
     10.     This Court has supplemental jurisdiction over plaintiff’s claims arising under the laws of
13
     Washington pursuant to 28 U.S.C. §1367(a), because those claims are so related to Plaintiffs’ claims
14
     under Federal law that they form part of the same case or controversy.
15
     11.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) because the events or omissions
16
     giving rise to the claims described herein occurred in the State of Washington and the subject
17
     property is situated in Jefferson County, Washington.
18
     12.     As of this date of this complaint, there is no action of any kind, in any U.S. Bankruptcy Court,
19
     related to this plaintiff, property, and/or action.
20
                                                  III.     THE FACTS
21
     13.     In November of 2007, plaintiff refinanced the mortgage secured by his house under a deed of
22
     trust. The Declaration of Mark Edward Minie, Dkt. No. 11 at ¶4 (hereinafter “Minie Decl.)
23
     14.     In 2008, plaintiff experienced employment instability and was able to keep the mortgage with
24
     with temporary employment, loan forbearance, and loan a modification. Minie Decl.¶¶5-6.
25

26

       SECOND AMENDED COMPLAINT                                        ARTHUR E. ORTIZ, ATTORNEY
                                                                       6015 CALIFORNIA AVE. S.W., N O. 203
                                                                          SEATTLE , WASHINGTON 98136
       Page - 3                                                    TEL 206-898-5704      arthur@aeolegal.com
                    Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 4 of 27


 1
     15.      Plaintiff defaulted on the mortgage loan in 2015 (Minie Decl.¶7) and engaged the services of
 2
     a HUD approved Housing Counselor to assist him with resolving the mortgage default.The
 3
     Declaration of Rebecca Wellnitz, Dkt. No. 3 at ¶3 (hereinafter “Wellnitz Decl.”)
 4
     16.      Plaintiff’s housing counselor referred plaintiff to foreclosure mediation and a mediation session
 5
     was scheduled for a number of months out. By December 2016 it was determined plaintiff had no
 6
     options to retain or keep the property. Minie Decl. ¶8, Wellnitz Decl. ¶4.
 7
     17.      Around December 2016, plaintiff learned that Selene was taking over the loan servicing from
 8
     Nationstar. Minie Decl. ¶10.
 9
     18.      By early 2017, plaintiff began to take steps to short-sell the property, and by April 2017
10
     plaintiff’s housing counselor submitted plaintiff’s first short-sale offer with a closing date at the end of
11
     May 2018. Minie Decl. ¶12, Wellnitz Decl. ¶5.
12
     19.      In April 2017, Selene failed to respond to plaintiff’s housing counselor requests for a response
13
     to the short sale offer. Selene left plaintiff’s housing counselor out of the loop, excluding plaintiff’s
14
     housing counselor from necessary communication. Wellnitz Decl. ¶¶9-11.
15
     20.      Selene’s delay required a postponement of the foreclosure mediation. Minie Decl. ¶13
16
     21.      Around the same time Selene began making unreasonable demands for documents it had
17
     already received from plaintiff’s housing counselor. Minie Decl. ¶14, Wellnitz Decl. ¶10.
18
     22.      Selene inexplicably delayed the steps necessary to complete a timely short-sale.Wellnitz
19
     Decl. ¶¶6-14. For example, around May 8, 2017, plaintiff received correspondence from Selene
20
     regarding a “property inspection fee.” Plaintiff’s housing counselor asked Selene if the inspection fee
21
     meant it had ordered and conducted an appraisal or valuation of some kind, like a broker’s price
22
     opinion, but Selene failed to respond or responded only after prolonged delay. (“BPO”).Wellnitz Decl.
23
     ¶14.
24
     23.      On May 17, 2017 the lawyer representing Selene1, e-mailed plaintiff’s housing counselor
25
     misrepresenting that Selene had reached out to plaintiff and his agent multiple times but had not
26
     1                 Selene was represented in foreclosure mediation by the law firm of McCarthy Holthus.

         SECOND AMENDED COMPLAINT                                        ARTHUR E. ORTIZ, ATTORNEY
                                                                          6015 CALIFORNIA AVE. S.W., N O. 203
                                                                             SEATTLE , WASHINGTON 98136
         Page - 4                                                     TEL 206-898-5704      arthur@aeolegal.com
                 Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 5 of 27


 1
     gotten a response. Wellnitz Decl. ¶15. In fact, Selene had not contacted plaintiff nor his real estate
 2
     agent. The Declaration of Michael Lindekugel, Dkt. No. 4 at ¶7 (hereinafter “Lindekugel Decl.”)
 3
     24.    Around May 22, 2017, Selene also represented that plaintiff’s property was worth $250,000.00
 4
     with the projected net proceeds also of $250,000.00. Without more, such a proposal is impossible to
 5
     transact because it fails to take into account customary closing costs (i.e. title, escrow, recording fees,
 6
     and excise tax, commissions, etc.) Lindekugel Decl. ¶7.
 7
     25.    By June 21, 2017, neither plaintiff nor his housing counselor had heard back from Selene
 8
     about any valuation. Weeks passed without hearing anything from Selene about an appraisal,
 9
     valuation or anything that would explain the “inspection fees.” Plaintiff’s housing counselor again
10
     contacted Selene’s law firm requesting attention be given plaintiff’s file.
11
     26.    By late June 2017, Selene finally responded demanding $230,000, however, the
12
     only offers plaintiff received by then were for $190,000 and $175,000.Lindekugel Decl. ¶9.
13
     27.    The values Selene demanded were false and uninformed. Aninterior inspection would have
14
     revealed to Selene the property’s dilapidated condition and the need for repair and maintenance that
15
     would have explained the lack of offers at the prices Selene insisted upon. This raised the possibility
16
     that Selene had either not performed the interior inspection as they stated they would, or they were
17
     simply disregarding it. Lindekugel Decl. ¶10.
18
     28.    By July 20, 2017 plaintiff’s housing counselor and the foreclosure mediator had not received a
19
     substantive response from Selene regarding its appraisal or BPO of the subject property, or how it
20
     arrived at its counteroffer. It was around then that plaintiff’s housing counselor discovered that Selene
21
     was contacting plaintiff directly around twice a week and completely ignoring the housing counselor
22
     and the foreclosure mediator. On July 26, 2017, the foreclosure mediator e-mailed Selene’s lawyers
23
     demanding that they respond. Wellnitz Decl. ¶23.
24
     29.    On August 1, 2017, the mediator certified Selene’s bad faith participation in foreclosure
25
     mediation. Dkt. No. 2-1 (Ex. A of the Decl. of Arthur Ortiz (hereinafter referred to as “Ortiz Decl.”)
26

      SECOND AMENDED COMPLAINT                                         ARTHUR E. ORTIZ, ATTORNEY
                                                                        6015 CALIFORNIA AVE. S.W., N O. 203
                                                                           SEATTLE , WASHINGTON 98136
      Page - 5                                                      TEL 206-898-5704      arthur@aeolegal.com
                    Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 6 of 27


 1
     30.      Selene continued to insist the property was valued over $400,000.00 while the market was
 2
     barely offering half that much. Ortiz Decl. Ex. A, pg. 15, at fourth log entry for “7/27/17.”
 3
     31.      Selene’s best opportunity to avoid unnecessary foreclosure came when two interested buyers
 4
     offered $175,000 and $190,000. Lindekugel Decl. ¶11. Selene undermined those opportunities by
 5
     ignoring them, and not communicating directly with plaintiff’s housing counselor, real estate agent,
 6
     and the parties’ foreclosure mediator. Wellnitz Decl. ¶23.
 7
     32.      Later in 2017, Selene again accepted a short sale approval application from plaintiff, but again
 8
     denied the approval using the same unreasonable basis.
 9
     33.      Selene ignored the offers evincing market reality and refused to negotiate. The parties re-
10
     entered foreclosure mediation upon Selene’s re-issuance of a notice of trustee sale.
11
     34.      Around April 18, 2018, Selene, through a “James Schreffler, V.P.,” and plaintiff executed a
12
     Deed in Lieu of Foreclosure Agreement (“DIL Agreement”) requiring plaintiff to vacate the property,
13
     show clear and marketable title, and voluntarily deed the property to the Lender (MTGLQ).
14
     35.      In order to clear title in performance of the DIL Agreement, Selene prepared an application to
15
     release an IRS tax lien from the property.2 Selene initially completed the forms required to apply for
16
     application to the IRS federal tax lien release with irrelevant and misleading information that would
17
     have likely resulted in the IRS’s denial of the federal tax lien release that would allow plaintiff to exit
18
     the property under a deed in lieu arrangement. This caused further delay and ultimately plaintiff later
19
     correctly completed the forms through his real estate agent and paid for an updated appraisal to
20
     properly complete the application for the IRS lien release.
21
     36.      As of April 27, 2018 the IRS granted plaintiff’s request for a tax lien release to last thirty days,
22
     (Ortiz Decl. Ex. B, Dkt. No. 2-2), thus fulfilling his end of the DIL Agreement executed April 18, 2018.
23
     37.      However, the IRS lien release approval only lasted thirty days, or until May 27, 2018.
24
     Therefore, it was clear that plaintiff was required by the DIL Agreement to vacate by before May 27,
25
     2         The IRS has an application process for releasing the property from their lien when its interest under the
26
     federal tax lien is valueless.

         SECOND AMENDED COMPLAINT                                           ARTHUR E. ORTIZ, ATTORNEY
                                                                             6015 CALIFORNIA AVE. S.W., N O. 203
                                                                                SEATTLE , WASHINGTON 98136
         Page - 6                                                        TEL 206-898-5704      arthur@aeolegal.com
                  Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 7 of 27


 1
     2018. Plaintiff began making arrangements to move by reserving his next living space and engaging
 2
     movers to help him vacate before May 27.
 3
     38.    At the foreclosure mediation held on May 23, 2018, just four days before expiration of the IRS
 4
     lien release approval and thus the DIL Agreement, Selene announced it was revoking the DIL
 5
     Agreement because plaintiff had filed this lawsuit. Selene invoked the termination clause in the DIL
 6
     Agreement falsely stating that the litigation affected title to the property or interfered with a valid
 7
     transfer of clear and marketable title. This was patently false because this litigation was based on
 8
     Selene’s bad faith certification from the previous mediation effort in 2017 and nothing about this
 9
     lawsuit affected title to the property or interfered with a valid transfer of clear and marketable title.
10
     Plaintiff was clear all along he had no intention of keeping the property. In truth, Selene’s revocation is
11
     what affected title to the property by allowing the IRS lien release to expire. Now, title to the property
12
     is no longer clear or marketable, for the purposes of foreclosure alternatives, because of Selene’s
13
     sudden breach of the DIL Agreement.
14
     39.    By May 23, 2018, plaintiff had already all but vacated the property in performance of the DIL
15
     Agreement. Plaintiff had gotten rid or stored personal items like furniture to storage, and engaged
16
     movers to vacate the property. Having substantially, if not completely, performed on the DIL
17
     Agreement by May 23, 2018, plaintiff vacated the premises pursuant the DIL Agreement before May
18
     27, 2018 while Selene failed to abide by the DIL Agreement.
19
     40.     Selene’s unreasonable inflexibility regarding the property’s value did in fact injure Mr. Minie’s
20
     business and property by leaving him in constant and prolonged limbo as to what steps to take for
21
     relocation, housing, and employment.
22
     41.    Selene’s DIL Agreement breach and failure to mitigate the default leaves the borrower with a
23
     credit profile in constant flux, eliminates any hope of moving forward pending resolution, and deprives
24
     the borrower the opportunity to receive relocation assistance and the real possibility of a deficiency
25
     judgment. Lowell Decl., Dkt. No. 5 at ¶10, Minie Decl. ¶¶21-22.
26

       SECOND AMENDED COMPLAINT                                          ARTHUR E. ORTIZ, ATTORNEY
                                                                          6015 CALIFORNIA AVE. S.W., N O. 203
                                                                             SEATTLE , WASHINGTON 98136
       Page - 7                                                       TEL 206-898-5704      arthur@aeolegal.com
                  Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 8 of 27


 1
                                                   IV. CLAIMS
 2
                                                  FIRST CLAIM
 3
                            AGAINST SELENE FOR DAMAGES ARISING
 4                          FROM WASHINGTON CONSUMER PROTECTION
                            ACT VIOLATIONS UNDER RCW 19.86 (CPA)
 5

 6   42.    Plaintiff realleges paragraphs 13 to 41 inclusive, as though fully set forth herein.

 7   43.    Acting as alleged herein, and as agent for defendant MTGLQ, Selene violated Washington’s

 8   Consumer Protection Act (hereinafter "CPA") codified in RCW 19.86. Plaintiff has a private right of

 9   action under RCW 19.86.090, and files this claim within the four-year statute of limitation under RCW

10   19.86.120.

11   44.    Plaintiff alleges the following conduct;

12          44.1.    Selene ignored plaintiff’s housing counselor and the real estate agent’s attempts to

13   contact them and instead called plaintiff directly, effectively removing the housing counselor and his

14   real estate agent from the communication loop. Minie Decl. at ¶¶14,16, Wellnitz Decl. ¶10. This gives

15   the false net impression that plaintiff was uncooperative precisely when plaintiff was doing everything

16   reasonably expected of him to mitigate with a short sale or a deed in lieu of foreclosure.

17          44.2.    Selene lied to the foreclosure mediator and housing counselor stating thatSelene had

18   reached out to plaintiff and his agent multiple times but had not gotten a response. The truth was

19   Selene had not reached out, thus manipulating the foreclosure mediation and creating more delay

20   and lack of communication. Wellnitz Decl. ¶¶15-16, Lindekugel Decl. ¶7. Such a misrepresentation

21   creates the false net impression that Selene is engaging loss mitigation in good faith and falsely lends

22   to the impression that requests for documents are being met, progress is being made, or resolution is

23   imminent when it is not. Selene’s failure to mediate in good faith is certified by a foreclosure mediator.

24   Ortiz Decl. Ex. A, (Dkt. 2-1).

25          44.3.    Selene refused to address issues with regard to the subject property’s value, at first

26   withholding disclosure of its appraisal from plaintiff and his housing counselor, then relying on an

       SECOND AMENDED COMPLAINT                                        ARTHUR E. ORTIZ, ATTORNEY
                                                                        6015 CALIFORNIA AVE. S.W., N O. 203
                                                                           SEATTLE , WASHINGTON 98136
       Page - 8                                                     TEL 206-898-5704      arthur@aeolegal.com
                  Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 9 of 27


 1
     erroneous valuation Lindekugel Decl. ¶¶7-10, ¶14 (Dkt. 4), Wellnitz Decl. ¶14 (Dkt. 3), Lowell Decl. ¶9
 2
     (Dkt. 5). This creates the net impression that necessary data was not available to plaintiff and his
 3
     representatives when in fact it was available. The unreasonably disproportionate valuation Selene
 4
     demanded for short sale approval gave the false net impression that the market could bare such
 5
     pricing, however the offers actually received from the open market clearly contradicted Selene’s
 6
     demands showing the property was not worth half as much. Ortiz Decl. Ex. A, (Dkt. 2-1) pg. 15, at
 7
     fourth log entry for “7/27/17.”
 8
            44.4     Selene has the capacity to deceive the public. The fact that Selene is not exempt from
 9
     Washington’s foreclosure mediation program means it is the beneficiary of deeds of trust in more than
10
     two-hundred fifty (250) trustee sales of owner-occupied residential real property. RCW 61.24.166.
11
     Indeed, Selene was referred to foreclosure mediation twenty-two (22) times. Ortiz Decl. Ex. C. (Dkt.
12
     2-3) Washington’s Department of Financial Institution’s (“WADFI”) Consumer Loan Annual
13
     Assessment Report shows Selene is servicing at least 643 loans in Washington amounting to a total
14
     dollar volume of $127,678,834.76. 367 of those loans are contractually delinquent 30 days or more,
15
     and 243 of those loans are in loss mitigation. Ortiz Supp. Decl. Ex. E (Dkt. No. 12-3).
16
            44.5.    Selene’s violation of its duty to mediate in good faith is certified by a foreclosure
17
     mediator. Ortiz Decl. Ex. A, (Dkt. 2-1).
18
     45.    Plaintiff alleges his mortgage is part of a sale and is secured by his residential property thus
19
     affecting him directly. Minie Decl at ¶4 (Dkt. 11).
20
     46.    Plaintiff alleges Selene had, and has, the capacity to injure others;
21
            46.1     Selene has servicing locations in Houston, TX, Jacksonville, FL andHorsham, PA. As
22
     of 31 July 2016, Selene's servicing portfolio totaled 58,543 loans for an unpaid principal balance
23
     (UPB) of approximately $8.2 billion. This reflects a slight decline over the 2015 year-end servicing
24
     portfolio of 63,278 loans for a UPB of $9.3 billion. See https://www.moodys.com/research/
25

26

       SECOND AMENDED COMPLAINT                                         ARTHUR E. ORTIZ, ATTORNEY
                                                                         6015 CALIFORNIA AVE. S.W., N O. 203
                                                                            SEATTLE , WASHINGTON 98136
       Page - 9                                                      TEL 206-898-5704      arthur@aeolegal.com
                    Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 10 of 27


 1
     Moodys-upgrades-Selene-Finances-subprime-and-special-servicing-assessments-to--PR_360338.
 2
     Ortiz Decl. Ex. D (Dkt. No. 2-4). In 2016, Selene had the capacity to injure up to 58,543 other
 3
     borrowers from servicing locations in three different states. Id. In the context of a home loan
 4
     mortgage serviced by an entity who services loans to thousands in multiple States, there is no
 5
     question Selene’s conduct has the substantial potential for repetition and affects the public interest.
 6
              46.2      Selene’s conduct is not exclusive and impacts the public. Under RCW 19.86.093(3)
 7
     Selene had, and has, the capacity to injure others. The chart below shows Selene’spotential for
 8
     repetition of its deceptive conduct in at least thirteen states in fifteen U.S. district courts.
 9
            U.S.        Casename            Allegations in Complaints                       Allegations in this Complaint
10        Dist. Ct.     Cause No.                filed by others                                 Cause No. 18-5364
     1.   AL       Muldrow v       Selene delayed and avoided available      ¶¶19-22, 25 supra Selene failed to respond to
11        Northern Selene, 15-0401 default mitigation, Dkt.#1, pg.s 2, ¶¶15- plaintiff’s housing counselor requests for a
                                   19.                                       response to the short sale offer, Selen’s delay
12                                                                           required mediation postponement, and delayed
                                                                             appraisal disclosure.
13   2.   CA       Masson v           Pltff. alleged Selene wrongfully denied      ¶38-39 supra At the foreclosure mediation held on
          Northern Selene,            loan modification just 2 days prior to       May 23, 2018, just four days before expiration of
                   12-5335            foreclosure sale, leaving Pltff no time to   the IRS lien approval and thus the DIL Agreement,
14                                    obtain defense. Dkt.#30, pg.s 3-4, ¶¶10-     Selene announced it was revoking the DIL
                                      11.                                          Agreement because plaintiff had filed this lawsuit.
15                                                                                 Pltff. had already substantially performed on the
                                                                                   DIL Agreement when Selene revoked it.
16        Central     Kamalini v      Alleged lengthy delay with no contact in ¶25 supra Neither plaintiff nor his housing
                      Selene,         default mitigation processing, Dkt.#1-2, counselor heard back from Selene about any
17                    17-1041         pgs. 12-20.                              valuation. Weeks passed without hearing anything
                                                                               from Selene about an appraisal, valuation or
                                                                               anything that would explain the “inspection fees.”
18
                      Goldstein v     Selene failed to communicate with            ¶28 supra Pltff’s housing counselor discovered
                      Selene,         authorized third party as requested, and     Selene was contacting plaintiff directly around
19                    17-2734         did not properly engage in loss              twice a week and completely ignoring the housing
                                      mitigation. Dkt.#1-1, pg. 11, ¶¶17-18.       counselor and the foreclosure mediator.
20                    Wolfson v       Deceptive practices in loss mitigation.      ¶23 supra the lawyer representing Selene, e-
                      Selene,         Dkt.#1-2, pgs. 15-16.                        mailed plaintiff’s housing counselor
21                    18-4436                                                      misrepresenting that Selene had reached out to
                                                                                   plaintiff and his agent multiple times but had not
22                                                                                 gotten a response.
     3.   FL       Martin v Selene, Selene took no action regarding                ¶¶28, 25, 27, 35 supra The values Selene
23        Northern 15-0017          exercising or enforcing its in rem rights      demanded were false and uninformed. Aninterior
                                    against property for 3 years since the         inspection would have revealed to Selene the
                                    entry of Pltff.’s bankruptcy discharge         property’s dilapidated condition and the need for
24                                  and 4 months since the collection              repair and maintenance that would have explained
                                    communications, the. Dkt. 1, pg.2,¶11.         the lack of offers at the prices Selene insisted
25                                                                                 upon. This raised the possibility that Selene had
                                                                                   either not performed the interior inspection as they
                                                                                   stated they would, or they were simply
26                                                                                 disregarding it.


       SECOND AMENDED COMPLAINT                                                           ARTHUR E. ORTIZ, ATTORNEY
                                                                                          6015 CALIFORNIA AVE. S.W., N O. 203
                                                                                             SEATTLE , WASHINGTON 98136
       Page - 10                                                                      TEL 206-898-5704      arthur@aeolegal.com
                 Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 11 of 27


 1
          Southern Elor v Selene,     Pltff. alleged Selene unresponsive to       ¶28 supra Pltff’s housing counselor discovered
 2                 15-61280           requests for information for excessive      Selene was contacting plaintiff directly around
                                      periods. Also, sent a correspondence        twice a week and completely ignoring the housing
 3                                    directly to Plff despite being aware that   counselor and the foreclosure mediator.
                                      Pltff was represented. Dkt. # 1, pg.s 6-7

 4                  Correa v Selene, Alleged that Selene lied to Pltff. about     ¶¶23, 44.2 supra Selene lied to the foreclosure
                    15-62649         the status of his loss mitigation            mediator and housing counselor stating thatSelene
                                     application. Dkt.#1-2, pg. 11.               had reached out to plaintiff and his agent multiple
 5                                                                                times but had not gotten a response. The truth was
                                                                                  Selene had not reached out,
 6   4.   GA       Lindsey v Selene Pltff. alleged Selene delayed error        ¶25 supra Neither plaintiff nor his housing
          Northern 16-3323          correction, loss mitigation. Dkt. 1-1, pg. counselor heard back from Selene about any
 7                                  7-8                                        valuation. Weeks passed without hearing anything
                                                                               from Selene about an appraisal, valuation or
                                                                               anything that would explain the “inspection fees.”
 8
     5.   MA        Swenson v         Pltff. alleged Selene’s contract breach     ¶38 supra Just four days before expiration of the
 9                  Selene,           when terms of loan modification             IRS lien release approval, and thus the DIL
                    16-11646          changed materially after Pltff completed    Agreement, Selene announced it was revoking the
                                      conditional temporary payment plan.         DIL Agreement.
10                                    Dkt.#30, pg.13.
     6.   MI        Gunderson v       Selene delayed loss mitigation under        ¶¶23, 44.2 supra Selene lied to the mediator and
11        Western   Selene,           false pretenses. Dkt. 1-1, Pg.s 12-13,      housing counselor stating that ithad reached out
                    15-0965           ¶¶40-42.                                    to Pltff and his agent multiple times but had not
12                                                                                gotten a response. The truth was Selene had not
                                                                                  reached out. Selene breached the DIL Agreement
                                                                                  using a false pretext for an excuse.¶36.
13
                    Marsh v Selene, Selene told Pltff it was reviewing her for ¶¶23, 44.2 supra Selene lied to the mediator and
14                  13-0969         a loan modification and told her it was housing counselor stating thatSelene had reached
                                    denied after the subject property sold in out to Pltff and his agent multiple times but had
                                    foreclosure. Dkt. 1-2, pg. 5.              not gotten a response. The truth was Selene had
15                                                                             not reached out. Selene also breached the DIL
                                                                               Agreement using a false pretext for an excuse only
16                                                                             four days before Pltff was scheduled to vacate the
                                                                               property. ¶38-39.
17   7.   MO        Amberg v          Pltff. alleged Selene continued sending     ¶28 supra Pltff’s housing counselor discovered
          Eastern   Selene,           letters directly to Pltff knowing Pltff.    Selene was contacting plaintiff directly around
                    14-2020           was represented by an attorney. Dkt.# 1,    twice a week and completely ignoring the housing
18                                    pg.4-5, ¶¶18-20,26.                         counselor and the foreclosure mediator.
     8.   NJ        Flores v Selene, Selene refused to work-out resolution in     ¶24 supra Selene also represented that plaintiff’s
19                  18-9224          court-ordered mediation. Pltff. alleged      property was worth $250,000.00 with the
                                     Selene made unreasonable requests to         projected net proceeds also of $250,000.00.
20                                   increase short-sale proceeds to amounts      Without more, such a proposal is impossible to
                                     above actual appraised value of Pltff.’s     transact because it fails to take into account
21                                   home. Dkt.#1, pgs. 1-2, 6-8, 15.             customary closing costs.
                                                                                  ¶29 supra On August 1, 2017, the mediator
                                                                                  certified Selene’s bad faith in foreclosure
22                                                                                mediation.
                                                                                  ¶30 supra Selene continued to insist the property
23                                                                                was valued over $400,000.00 while the market
                                                                                  was barely offering half that much.
24   9.   OR        Harris v Selene, Pltff. alleged Selene misplaced loan         ¶38 supra Just four days before expiration of the
                    18-0186          modification applications, and denied        IRS lien release approval, and thus the DIL
                                     the modification 27 days before              Agreement, Selene announced it was revoking the
25                                   foreclosure sale. Selene demanded and        DIL Agreement.
                                     always claimed paperwork sent to it was      ¶28 supra Pltff’s housing counselor discovered
26                                   late or never received delaying loss         Selene was contacting plaintiff directly around


      SECOND AMENDED COMPLAINT                                                           ARTHUR E. ORTIZ, ATTORNEY
                                                                                         6015 CALIFORNIA AVE. S.W., N O. 203
                                                                                            SEATTLE , WASHINGTON 98136
      Page - 11                                                                      TEL 206-898-5704      arthur@aeolegal.com
                Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 12 of 27


 1
                                     mitigation. Dkt.#1, pgs. 8-9, Selene      twice a week and completely ignoring the housing
 2                                   alleged to communicate directly at Pltff. counselor and the foreclosure mediator.
                                     knowing Pltff. was represented by an
 3                                   attorney. Dkt. #1, pg.10.
     10. PA         Staquet v        Alleged Selene provided false or            ¶¶23, 44.2 supra Selene lied to the mediator and
 4       Eastern    Selene,          misleading information, failed to           housing counselor stating thatSelene had reached
                    14-4009          provide accurate or timely information.     out to Pltff and his agent multiple times but had
                                     Provided false and misleading loss          not gotten a response. The truth was Selene had
 5                                   mitigation information. Dkt. 1, pgs. 5-6.   not reached out.
                                                                                 ¶35 supra Selene initially completed the forms
 6                                                                               required to apply for application to the IRS federal
                                                                                 tax lien release with irrelevant and misleading
                                                                                 information that would have likely resulted in the
 7                                                                               IRS’s denial of the federal tax lien release that
                                                                                 would allow plaintiff to exit the property under a
 8                                                                               deed in lieu arrangement
     11. Tx         Cuellar v Selene, Alleged Selene delayed loss mitigation ¶25 supra Neither plaintiff nor his housing
 9       Eastern    17-0729           process with long periods of           counselor heard back from Selene about any
                                      unresponsiveness. Dkt. 1-4, pgs. 6-9   valuation. Weeks passed without hearing anything
10                                                                           from Selene about an appraisal, valuation or
                                                                             anything that would explain the “inspection fees.”

11   12. WA         McGrew v         Pltff alleges Selene withheld responses ¶25 supra Neither plaintiff nor his housing
         Western    Selene,          to her requests for information. Dkt.#1- counselor heard back from Selene about any
                    16-0334          1, pg.10, ¶¶38, 40.                      valuation. Weeks passed without hearing anything
12                                                                            from Selene about an appraisal, valuation or
                                                                              anything that would explain the “inspection fees.”
13   13. WV       Waller v Selene, Pltff. had an agreed loan modification        ¶38 supra Just four days before expiration of the
         Southern 17-3625          with prior servicer, but when Selene          IRS lien release approval, and thus the DIL
14                                 took over servicing it refused to             Agreement, Selene announced it was revoking the
                                   acknowledge the modification and              DIL Agreement.
                                   refused future modification applications
15
                                   based on prior modification (the one
                                   Selene refused to honor.)
16

17   47.     Selene’s unfair and deceptive conduct injured plaintiff’s business and property.
18           47.1     Selene’s unreasonable inflexibility regarding the property’s value injured plaintiff by
19   leaving him in prolonged limbo depriving plaintiff of mitigation, relocation assistance, housing, and
20   access to employment. Lowell Decl. ¶10, pg. 5 (Dkt. 5).
21           47.2     Selene’s failure to mitigate left plaintiff with a credit profile in flux, eliminated hope of
22   moving forward pending resolution, and created the real possibility of a deficiency judgment against
23   plaintiff. Lowell Decl. ¶10 (Dkt. 5).
24           47.3     Selene’s delay has unnecessarily prolonged the expense of circumstances that would
25   have been avoided had Selene resolved the foreclosure sooner with a short-sale approval, or a dee-
26   in-lieu. Plaintiff has incurred the cost of an extended commute to Seattle for the only employment

       SECOND AMENDED COMPLAINT                                                         ARTHUR E. ORTIZ, ATTORNEY
                                                                                        6015 CALIFORNIA AVE. S.W., N O. 203
                                                                                           SEATTLE , WASHINGTON 98136
       Page - 12                                                                    TEL 206-898-5704      arthur@aeolegal.com
                Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 13 of 27


 1
     opportunity currently in his field at the cost of $12,487.20 in the last two years. The commute has
 2
     affected his work and certainly inflated his cost of living. Minie Decl. ¶¶18-19 (Dkt. 11).
 3
            47.4    To wait out Selene’s short-sale approval process, plaintiff had to make significant
 4
     withdrawals from his savings and retirement accounts, estimated at $20,000.Minie Decl. ¶20.
 5
            47.4    Due to Selene’s unreasonably inflated pricing of the property, plaintiff faces a tax
 6
     consequence of approximately $32,085.00. Lowell Decl.¶12, pg. 6 (Dkt. 5).
 7
            47.5    Plaintiff has incurred over $20,525.00 in non-legal consultant and expert fees
 8
     attempting to resolve this matter through foreclosure mediation and otherwise.
 9
            47.6    Plaintiff has also paid $600 in foreclosure mediation fees and $700 for a full appraisal,
10
     which may likely now be obsolete due to Selene’s delay and intransigence.
11
     48.    Plaintiff would not have been injured in his business and property but for Selene’s bad faith
12
     conduct.
13
            48.1.   Had Selene properly reviewed plaintiff for all mitigation options, the injury would have
14
     been avoided. Lowell Decl. ¶9. But for Selene’s dilatory and misleading conduct plaintiff would not be
15
     incurring the additional costs and expenses described above.
16
            48.2    In failing to mitigate, Selene unnecessarily prolonged plaintiff’s cost of living
17
     circumstances. Lowell Decl. pgs. 5-8 (Dkt. 5).
18
            48.3    But for Selene’s unreasonably inflated pricing of the property, plaintiff would not be
19
     facing a tax consequence of approximately $32,085.00. Lowell Decl.¶12, pg. 6 (Dkt. 5).
20
            48.4    But for Selene’s delay plaintiff would not have had to make significant withdrawals from
21
     his savings and retirement accounts, estimated at $20,000. Minie Decl.¶20, pg. 4 (Dkt. 11).
22
     48.5   But for Selene’s delay and intransigence, plaintiff would not have incurred over $20,525.00 in
23
     non-legal consultant/expert fees attempting to resolve this matter through mediation.
24

25

26

      SECOND AMENDED COMPLAINT                                          ARTHUR E. ORTIZ, ATTORNEY
                                                                         6015 CALIFORNIA AVE. S.W., N O. 203
                                                                            SEATTLE , WASHINGTON 98136
      Page - 13                                                      TEL 206-898-5704      arthur@aeolegal.com
               Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 14 of 27


 1
                                    PRAYER FOR RELIEF AS TO
 2                                  SELENE'S CPA VIOLATIONS

 3   50.    As a result of Selene's CPA violations, plaintiff has suffered unnecessarily costly living

 4   circumstances, increased debt and loan cost, and damage to his credit.

 5   51.    Plaintiff respectfully requests that this Court:

 6          ORDER defendant, Selene, to pay plaintiff compensation pursuant the following.

 7          Actual damages in the form of recovery of additional loan cost, recovery of additional

 8   commuting cost lost incentive payments, recovery of savings and retirement withdrawals, any

 9   recoupment or set-off, the capped treble damages under RCW 19.86.090 of $25,000.00, and attorney

10   fees and cost to be determined by the court, and any other actual cost or damage incurred as a result

11   of Selene’s deceptive delay.

12          Defendants’ delay has caused plaintiff to withdraw $20,000.00 from savings and retirement

13   accounts he otherwise would not have withdrawn. Minie Decl. ¶20, pg. 4 (Dkt. 11). The added

14   expense of the commute since defendants’ refusal to approve a short sale or agree to a deed in lieu

15   of a foreclosure amounts to $12,487.20. Minie Decl. ¶19, pg. 4 (Dkt. 11). Plaintiff’s tax exposure due

16   to the difference between defendants’ valuation of the property and the appraisal is $32,085.00.

17   Lowell Decl. ¶12, pg. 6, Dkt 5. Plaintiff is also threatened with a deficiency claim of $213,900. Lowell

18   Decl. ¶12 and letter from Selene dated May 23, 2018, threatening a lawsuit. Ortiz Supp. Decl. F.

19   Therefore plaintiff’s actual damages amount to an estimated $279,172.20. Along withthe capped

20   treble damages under RCW 19.86.090 of $25,000.00, plaintiff asks for a total compensation of

21   $304,172.20 for defendants’ violation of Washington’s Consumer Protection Act exclusive of

22   attorney’s fees and costs.

23

24

25

26

      SECOND AMENDED COMPLAINT                                        ARTHUR E. ORTIZ, ATTORNEY
                                                                       6015 CALIFORNIA AVE. S.W., N O. 203
                                                                          SEATTLE , WASHINGTON 98136
      Page - 14                                                    TEL 206-898-5704      arthur@aeolegal.com
               Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 15 of 27


 1
                                            SECOND CLAIM
 2
                            AGAINST MTGLQ FOR DAMAGES ARISING
 3                          FROM WASHINGTON CONSUMER PROTECTION
                            ACT VIOLATIONS UNDER RCW 19.86 (CPA)
 4

 5   52.    Plaintiff realleges paragraphs 13 to 41 inclusive, as though fully set forth herein.

 6   53.    Acting as alleged herein, through its agent, defendant Selene, MTGLQ violated Washington’s

 7   Consumer Protection Act (hereinafter "CPA") codified in RCW 19.86. Plaintiff has a private right of

 8   action under RCW 19.86.090, and files this claim within the four-year statute of limitation under RCW

 9   19.86.120.

10   54.    Plaintiff alleges the following conduct;

11          54.1.   Acting through its agent Selene, MTGLQ ignored plaintiff’s housing counselor and the

12   real estate agent’s attempts to contact them and instead called plaintiff directly, effectively removing

13   the housing counselor and his real estate agent from the communication loop. Minie Decl. at¶¶14,16,

14   Wellnitz Decl. ¶10. This gives the false net impression that plaintiff was uncooperative precisely when

15   plaintiff was doing everything reasonably expected of him to mitigate with a short sale or a deed in

16   lieu of foreclosure.

17          54.2.   Acting through its agent Selene, MTGLQ lied to the foreclosure mediator and housing

18   counselor stating that Selene had reached out to plaintiff and his agent multiple times but had not

19   gotten a response. The truth was Selene had not reached out, thus manipulating foreclosure

20   mediation and creating more delay and lack of communication. Wellnitz Decl. ¶¶15-16, Lindekugel

21   Decl. ¶7. Such a misrepresentation creates the false net impression that Selene is engaging loss

22   mitigation in good faith and falsely lends to the impression that requests for documents are being

23   met, progress is being made, or resolution is imminent when it is not. Selene’s failure to mediate in

24   good faith is certified by a foreclosure mediator. Ortiz Decl. Ex. A.

25          54.3.   Acting through its agent Selene, MTGLQ refused to address issues with regard to the

26   subject property’s value, at first withholding disclosure of its appraisal from plaintiff and his housing

       SECOND AMENDED COMPLAINT                                         ARTHUR E. ORTIZ, ATTORNEY
                                                                         6015 CALIFORNIA AVE. S.W., NO . 203
                                                                            SEATTLE , WASHINGTON 98136
       Page - 15                                                     TEL 206-898-5704     arthur@aeolegal.com
                Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 16 of 27


 1
     counselor, then relying on an erroneous valuation Lindekugel Decl. ¶¶7-10, ¶14, Wellnitz Decl. 14,
 2
     Lowell Decl. ¶9. This creates the net impression that necessary data was not available to plaintiff and
 3
     his representatives when in fact it was. The unreasonably disproportionate valuation demanded for
 4
     short sale approval gave the false net impression that the market offered such value, however the
 5
     offers received from the open market contradicted MTGLQ’s indicating plaintiff’s home was not worth
 6
     half as much. Ortiz Decl. Ex. A, pg. 15, at fourth log entry for “7/27/17.”
 7
             54.4    MTGLQ has the capacity to deceive the public. MTGLQ is not exempt from
 8
     Washington’s foreclosure mediation program meaning it is the beneficiary of deeds of trust in more
 9
     than two-hundred fifty (250) trustee sales of residential real property. RCW 61.24.166.
10
             54.5    MTGLQ capacity to deceive the public is significant. MTGLQ was the winning bidder of
11
     Fannie Mae’s latest non-performing loan sale involving approximately 9,800 loans totaling $1.64
12
     billion in unpaid principal balances. Ortiz Supp.Decl. G.
13
             54.6.   MTGLQ’s violation of its duty to mediate in good faith is certified by a foreclosure
14
     mediator. Ortiz Decl. Ex. A, Dkt. 2-1.
15
     55.     Plaintiff alleges his mortgage is part of a sale and is secured by his residential property thus
16
     affecting him directly. Minie Decl at ¶4, Dkt 11.
17
     56.     Plaintiff alleges MTGLQ had, and has, the capacity to injure others;
18
             56.1     In the context of an investor who owns thousands of home loan mortgages in multiple
19
     States, there is no question MTGLQ’s conduct has the substantial potential for repetition and affects
20
     the public interest. Ortiz Supp. Decl. Ex. G, (Dkt. 12-5).
21
     56.2    MTGLQ’s alleged conduct is not exclusive and has a public impact. Under RCW 19.86.093(3)
22
     MTGLQ had, and has, the capacity to injure others. The chart below demonstratespotential for
23
     repetition of MTGLQ’s alleged conduct impacting the public in at least eight states.
24
          U.S.    Casename     Allegations in Complaints filed by others   Allegations in this Complaint (MTGLQ acting
25      Dist. Ct. Cause No.                                                     through its agent Selene.) 18-5364
     1. CA       Busch v      MTGLQ failed to disclose change in note    ¶25 supra Neither plaintiff nor housing counselor
26      Northern MTGLQ,       holder, Dkt. 56, pg. 23¶105 MTGLQ breached heard back from Selene about any valuation. Weeks


       SECOND AMENDED COMPLAINT                                                  ARTHUR E. ORTIZ, ATTORNEY
                                                                                  6015 CALIFORNIA AVE. S.W., NO . 203
                                                                                     SEATTLE , WASHINGTON 98136
       Page - 16                                                              TEL 206-898-5704     arthur@aeolegal.com
                 Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 17 of 27


 1
                   11-3192      a loan modification agreement. Dkt. 56, pg.s       passed without hearing from Selene about an
 2                              31-32.                                             appraisal, valuation or anything explaining the
                                                                                   “inspection fees.” ¶38 supra Just four days before
                                                                                   expiration of the IRS lien release approval, and
 3
                                                                                   thus the DIL Agreement, Selene announced it was
                                                                                   revoking the DIL Agreement.
 4
                   Zorilla v    Pltf.’s house sold in foreclosure prior to short   ¶38 supra Just four days before expiration of the
                   MTGLQ,       sale closing. Afterward, MTGLQ took over           IRS lien release approval, and thus the DIL
 5                 17-3865      the loan in 3/2017 and asserted Pltf.s owed a      Agreement, Selene announced it was revoking the
                                debt in excess of $427,000. Pltf. alleged being    DIL Agreement.
 6                              subjected to contradictory statements,
                                demands, and assertions. Dkt. 1-1, pgs.10-15.
 7   2. CT         Jimenez v    MTGLQ acted in bad faith (*14) when it             ¶¶23, 44.2 supra Selene lied to the foreclosure
                   MTGLQ,       purported to make agreed repairs that it did       mediator and housing counselor stating thatSelene
                   17-1438      not make, failed to disclose material facts.       had reached out to plaintiff and his agent multiple
 8                              Dkt. 1-1, pg.s 12-15.                              times but had not gotten a response. The truth was
                                                                                   Selene had not reached out.
 9   3. FL         Shevchik v MTGLQ acting through its debt collector              ¶28 supra Pltff’s housing counselor discovered
        Middle     MTGLQ,     agent bypassed Pltf.’s attorney knowing Pltf         Selene was contacting plaintiff directly around
10                 17-3117    was represented by attorney, and having atty         twice a week and completely ignoring the housing
                              name and address. Dkt.1, pg. 11-12.                  counselor and the foreclosure mediator.
11   4. HI         Valencia v   MTGLQ offered a loan modification on               ¶38 supra Just four days before expiration of the
                   MTGLQ,       condition of completing a conditional              IRS lien release approval, and thus the DIL
12                 11-0717      forbearance agreement. Pltff made required         Agreement, Selene announced it was revoking the
                                $10k down payment and monthly payments             DIL Agreement.
                                required per agreement. MTGLQ breached the         ¶¶28, 25, 27, 35 supra The values Selene
13                              agreement. Pltff.’s complaint alleges MTGLQ,       demanded were false and uninformed. An interior
                                “Deliberately acting to delay, prolong or          inspection would have revealed to Selene the
14                              otherwise frustrate the loan modification          property’s dilapidated condition and the need for
                                process, including but not limited to routinely    repair and maintenance that would have explained
                                demanding information already provided to          the lack of offers at the prices Selene insisted upon.
15                              Plaintiff, making inaccurate calculations and      This raised the possibility that Selene had either not
                                determinations of eligibility of Plaintiff for     performed the interior inspection as they stated they
16                              loan modification and implied promises.” Dkt.      would, or they were simply disregarding it.
                                #1-1, pg.s 9-10.
17   5. IL       Brewer v       Through its agent MTGLQ, contacted Pltff.          ¶28 supra Pltff’s housing counselor discovered
        Northern MTGLQ,         even though it knew that Pltff was represented     Selene was contacting plaintiff directly around
                 17-5014        by counsel with respect to the property in the     twice a week and completely ignoring the housing
18
                                underlying foreclosure matter. Dkt. 1, pg. 16      counselor and the foreclosure mediator.

19                 Juraga v.    After bankruptcy, Pltff.’s loan was              ¶38 supra Just four days before expiration of the
                   MTGLQ,       contractually current. MTGLQ was required to IRS lien release approval, and thus the DIL
                   16-4270      honor the terms of the confirmed bankruptcy Agreement, Selene announced it was revoking the
20                              plan and all bankruptcy orders with respect to DIL Agreement.
                                the amounts due. MTGLQ improperly
21                              assessed penalties, deemed Pltff. in default,
                                and recorded her loan as past due. Pltff.’s oral
                                and written requests for correction were
22                              refused. Dkt.# 1, pg.s 10-15
     6. MA         Weiner v     MTGLQ’s agent lied to Pltff. about              ¶¶23, 44.2 supra Selene lied to the foreclosure
23                 MTGLQ,       foreclosure sale date, offering loan            mediator and housing counselor stating thatSelene
                   17-40144     modification application deadline that was      had reached out to plaintiff and his agent multiple
24                              beyond foreclosure sale date. Dkt.#1-1, pg.s 5- times but had not gotten a response. The truth was
                                6.                                              Selene had not reached out.
25   7. NH         Bowser v     MTGLQ and agent co-defendants alleged to           ¶24 supra Selene also represented that plaintiff’s
                   MTGLQ,       have made false representations of material        property was worth $250,000.00 with the projected
26                 15-0154      facts regarding default mitigation and loan        net proceeds also of $250,000.00. Without more,
                                servicing. Dkt.#1-1, pg.s 5-7.                     such a proposal is impossible to transact because it

       SECOND AMENDED COMPLAINT                                                            ARTHUR E. ORTIZ, ATTORNEY
                                                                                            6015 CALIFORNIA AVE. S.W., NO . 203
                                                                                               SEATTLE , WASHINGTON 98136
       Page - 17                                                                        TEL 206-898-5704     arthur@aeolegal.com
                  Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 18 of 27


 1
                                                                             fails to take into account customary closing costs.
 2                                                                           ¶29 supra On August 1, 2017, the mediator
                                                                             certified Selene’s bad faith in foreclosure
                                                                             mediation.
 3
                                                                             ¶30 supra Selene continued to insist the property
                                                                             was valued over $400,000.00 while the market was
 4                                                                           barely offering half that much.
                                                                             ¶¶23, 44.2 supra Selene lied to the foreclosure
 5                                                                           mediator and housing counselor stating thatSelene
                                                                             had reached out to plaintiff and his agent multiple
                                                                             times but had not gotten a response. The truth was
 6                                                                           Selene had not reached out.
                                                                             ¶35 supra Selene initially completed the forms
 7                                                                           required to apply for application to the IRS federal
                                                                             tax lien release with irrelevant and misleading
                                                                             information that would have likely resulted in the
 8                                                                           IRS’s denial of the federal tax lien release that
                                                                             would allow plaintiff to exit the property under a
 9                                                                           deed in lieu arrangement
     8. TX         Jones v   Pltff. alleged MTGLQ withheld notice of         ¶25 supra Neither plaintiff nor his housing
10      Eastern    MTGLQ,    foreclosure sale and sold a house in            counselor heard back from Selene about any
                   17-0522   foreclosure in defiance of a TRO. Dkt.28, pg.   valuation. Weeks passed without hearing anything
                             2-3.                                            from Selene about an appraisal, valuation or
11                                                                           anything that would explain the “inspection fees.”

12
     57.      Selene’s unfair and deceptive conduct injured plaintiff’s business and property.
13
              57.1     Acting through its agent Selene, MTGLQ’s unreasonable inflexibility regarding the
14
     property’s value injured plaintiff by leaving him in prolonged limbo depriving plaintiff of mitigation,
15
     relocation assistance, housing, and access to employment. Lowell Decl.¶10, Dkt 5.
16
              57.2     Acting through its agent Selene, MTGLQ’s failure to mitigate left plaintiff with a credit
17
     profile in flux, eliminated hope of moving forward pending resolution, and created the real possibility
18
     of a deficiency judgment against plaintiff. Lowell Decl. ¶10, Dkt 5.
19
              57.3     Acting through its agent Selene, MTGLQ’s delay has unnecessarily prolonged the
20
     expense of circumstances that would have been avoided had Selene resolved the foreclosure sooner
21
     with a short-sale approval, or a dee-in-lieu. Plaintiff has incurred the cost of an extended commute to
22
     Seattle for the only employment opportunity currently in his field at the cost of $12,487.20 in the last
23
     two years. The commute has affected his work and certainly inflated his cost of living.Minie Decl.
24
     ¶¶18-19, Dkt. 11, pg.s 3-4.
25

26

       SECOND AMENDED COMPLAINT                                                      ARTHUR E. ORTIZ, ATTORNEY
                                                                                      6015 CALIFORNIA AVE. S.W., NO . 203
                                                                                         SEATTLE , WASHINGTON 98136
       Page - 18                                                                  TEL 206-898-5704     arthur@aeolegal.com
              Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 19 of 27


 1
            57.4    To wait out the delayed short-sale approval process, plaintiff had to make significant
 2
     withdrawals from his savings and retirement accounts, estimated at $20,000.Minie Decl. ¶20.
 3
            57.5    Through its agent Selene, MTGLQ’s unreasonably inflated pricing of the property,
 4
     forces plaintiff to face a tax consequence of approximately $32,085.00. Lowell Decl. ¶12, Dkt 5.
 5
            57.6    Plaintiff has incurred over $20,525.00 in non-legal consultant and expert fees
 6
     attempting to resolve this matter through foreclosure mediation and otherwise.
 7
            57.7    Plaintiff has also paid $600 in foreclosure mediation fees and $700 for a full appraisal,
 8
     which may likely now be obsolete due to Selene’s delay and intransigence.
 9
     58.    Plaintiff would not have been injured in his business and property but for MTGLQ’s bad faith.
10
            58.1.   Had MTGLQ, through its agent Selene, properly reviewed plaintiff for all mitigation
11
     options, the injury would have been avoided. Lowell Decl.¶9, Dkt. 5. But for the dilatory and
12
     misleading conduct plaintiff would not be incurring the additional costs described above.
13
            58.2    In failing to mitigate, MTGLQ unnecessarily prolonged plaintiff’s cost of living
14
     circumstances. Lowell Decl. pgs. 5-8, Dkt. 5.
15
            58.3    But for MTGLQ’s unreasonably inflated pricing of the property, plaintiff would not be
16
     facing a tax consequence of approximately $32,085.00.Lowell Decl. ¶12, Dkt 5.
17
            58.4    But for MTGLQ’s delay plaintiff would not have had to make significant withdrawals
18
     from his savings and retirement accounts, estimated at $20,000.
19
            58.5    But for MTGLQ’s delay and intransigence, plaintiff would have incurred over
20
     $20,525.00 in non-legal consultant and expert fees attempting to resolve this matter through
21
     foreclosure mediation and otherwise.
22
                                   PRAYER FOR RELIEF AS TO
23                                 MTGLQ's CPA VIOLATIONS

24   59.    As a result of MTGLQ's CPA violations, plaintiff has suffered unnecessarily costly living

25   circumstances, increased debt and loan cost, and damage to his credit.

26   60.    Plaintiff respectfully requests that this Court:

      SECOND AMENDED COMPLAINT                                        ARTHUR E. ORTIZ, ATTORNEY
                                                                       6015 CALIFORNIA AVE. S.W., NO . 203
                                                                          SEATTLE , WASHINGTON 98136
      Page - 19                                                    TEL 206-898-5704     arthur@aeolegal.com
               Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 20 of 27


 1
            ORDER defendant, MTGLQ, to pay plaintiff compensation pursuant the following.
 2
            Actual damages in the form of recovery of additional loan cost, recovery of additional
 3
     commuting cost lost incentive payments, recovery of savings and retirement withdrawals, any
 4
     recoupment or set-off, the capped treble damages under RCW 19.86.090 of $25,000.00, and attorney
 5
     fees and cost to be determined by the court, and any other actual cost or damage incurred as a result
 6
     of Selene’s deceptive delay.
 7
     61.    MTGLQ’s delay has caused plaintiff to withdraw $20,000.00 from savings and retirement
 8
     accounts he otherwise would not have withdrawn. Minie Decl. ¶20, pg. 4, Dkt 11. The added expense
 9
     of the commute since defendants’ refusal to approve a short sale or agree to a deed in lieu of a
10
     foreclosure amounts to $12,487.20. Minie Decl. ¶19, pg. 4, Dkt 11. Plaintiff’s tax exposure due to the
11
     difference between defendants’ valuation of the property and the appraisal is $32,085.00. Lowell
12
     Decl. ¶12, Dkt. 5 pg.6. Plaintiff is also threatened with a deficiency claim of $213,900. Lowell Decl.
13
     ¶12 and letter from Selene dated May 23, 2018. Ortiz Supp. Decl. F. Plaintiff’s actual damages
14
     amount to an estimated $279,172.20. Along with the capped treble damages under RCW 19.86.090
15
     of $25,000.00, plaintiff asks for total compensation of $304,172.20 for MGTLQ’s violation of
16
     Washington’s CPA exclusive of attorney’s fees and costs to be determined at trial.
17
                                                    THIRD CLAIM
18
                           AGAINST SELENE FOR DAMAGES ARISING FROM
19                         VIOLATIONS OF THE REAL ESTATE SETTLEMENT
                           PROCEDURES ACT (RESPA) UNDER 12 U.S.C. §2605 et seq.
20
     62.    Plaintiff realleges paragraphs 13 to 41 inclusive, as though fully set forth herein.
21
     63.    Acting as alleged herein, Selene violated the Real Estate Settlement Procedures Act,
22
     (hereinafter “RESPA”), 12 U.S.C. §2605(e)(2)(A)-(C ) and 12 C.F.R. §1024.41 et seq. Plaintiff has a
23
     private right of action under §1024.41 and 12 U.S.C. §2605(f) and files this claim within the three-year
24
     statute of limitation under 12 U.S.C. §2614.
25

26

      SECOND AMENDED COMPLAINT                                         ARTHUR E. ORTIZ, ATTORNEY
                                                                        6015 CALIFORNIA AVE. S.W., NO . 203
                                                                           SEATTLE , WASHINGTON 98136
      Page - 20                                                     TEL 206-898-5704     arthur@aeolegal.com
               Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 21 of 27


 1
     64.    Selene failed to access and provide plaintiff critical valuation information, specifically the
 2
     Broker’s Price Opinion (“BPO”), in violation of 12 C.F.R. §1024.41 (Wellnitz Decl. ¶¶14,19.) Such
 3
     valuation information is necessary in facilitating other alternatives to foreclosure such as a deed-in-
 4
     lieu. Plaintiff requires current valuation information in order to free title from other incumbrances for
 5
     the purpose of qualifying for a deed-in-lieu. Lindekugel Decl. ¶12. Selene failed to complete a timely
 6
     review of the borrower’s request for loss mitigation; failed to adhere to the requisite federal and state
 7
     time lines in providing applicable notices; relied on unsupported valuations in assessing one or more
 8
     bone-fide purchase offers; failed to sufficiently address borrower inquiries; and with notice from their
 9
     foreclosure mediator, failed to participate in the Washington State Foreclosure Mediation program in
10
     good faith. Dkt. No. 5, pg. 3¶8(a). Selene withheld its BPO for months despite numerous requests for
11
     its production. Wellnitz Decl. ¶¶20-24.
12
     65.    Selene failed to properly evaluate loss mitigation and instead delayed with requests for
13
     postponements. Selene misrepresented to the foreclosure mediator that it communicating with
14
     plaintiff when in fact it had not in violation of 12 C.F.R. §1024.41, WA RPC 3.3, and WA RPC 4.4.
15
                                    PRAYER FOR RELIEF AS TO
16                                  SELENE'S RESPA VIOLATIONS

17   66.    Plaintiff requests the court enter judgment against Selene, for actual, statutory, treble and/or

18   punitive damages, attorney’s fees and costs, and any other and further relief as the court deems just

19   and proper pursuant 12 U.S.C. § 2605(f)(1). “Actual damages” recoverable under RESPA include

20   compensation for both economic losses and emotional distress. Lucero v. Cenlar FSB, No. C13-0602

21   RSL, Dkt. No. 294, (U.S.D.C., W.D. Wash., January 28, 2016).

22          Defendants’ delay has caused plaintiff to withdraw $20,000.00 from savings and retirement

23   accounts he otherwise would not have withdrawn. Minie Decl. ¶20, pg. 4, Dkt. 11. The added expense

24   of the commute since defendants’ refusal to approve a short sale or agree to a deed in lieu of a

25   foreclosure amounts to $12,487.20. Minie Decl. ¶19, pg. 4, Dkt. 11. Plaintiff’s tax exposure due to the

26   difference between defendants’ valuation of the property and the appraisal is $32,085.00. Lowell

      SECOND AMENDED COMPLAINT                                          ARTHUR E. ORTIZ, ATTORNEY
                                                                         6015 CALIFORNIA AVE. S.W., NO . 203
                                                                            SEATTLE , WASHINGTON 98136
      Page - 21                                                      TEL 206-898-5704     arthur@aeolegal.com
               Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 22 of 27


 1
     Decl. ¶12, Dkt 5. Plaintiff is also threatened with a deficiency claim of $213,900. Lowell Decl.¶12 and
 2
     Selene letter from May 23, 2018, Ex F, Ortiz Supp. Decl. Therefore plaintiff’s actual damages amount
 3
     to $279,172.20, $100,000 for the emotional distress plaintiff suffered for over sixteen months of
 4
     needless financial mitigation delay, and attorney’s fees and costs to be determined at trial.
 5
                                              FOURTH CLAIM
 6
                             AGAINST SELENE FOR DAMAGES ARISING
 7                           FROM ITS BREACH OF CONTRACT.

 8   67.     Plaintiff incorporates herein by reference the allegations made in paragraphs13 to 41,

 9   inclusive, as though fully set forth herein.

10   68.     On April 18, 2018, Selene, through a “James Schreffler, V.P.,” and plaintiff, together executed

11   a Deed in Lieu of Foreclosure Agreement (“DIL Agreement”) requiring plaintiff to vacate the property,

12   show clear and marketable title, and voluntarily deed the property to the Lender (MTGLQ). Ex. H,

13   Ortiz Supp. Decl. (Dkt. 12-6).

14   69.     In order to obtain clear and marketable title, pursuant the DIL Agreement, plaintiff applied to

15   the IRS to have the property released from a tax lien.

16   86.84 Plaintiff paid $700.00 for the appraisal required by the IRS as part of the application for a tax

17   lien release.

18   70.     On April 27, 2018 the IRS granted plaintiff’s application for a tax lien release thus meeting the

19   DIL Agreement’s requirement for clear and marketable title.

20   88.86 However, the IRS lien release approval lasted thirty days, or until May 27, 2018. Therefore, it

21   was clear that plaintiff was required by the DIL Agreement to vacate by before May 27, 2018. Plaintiff

22   began making arrangements and incurred costs vacating the property before May 27.

23   71.     At the foreclosure mediation held on May 23, 2018, just four days before expiration of the IRS

24   lien release approval and thus the DIL Agreement, Selene announced it was revoking the DIL

25   Agreement in retaliation for plaintiff filing this lawsuit.

26

       SECOND AMENDED COMPLAINT                                       ARTHUR E. ORTIZ, ATTORNEY
                                                                       6015 CALIFORNIA AVE. S.W., NO . 203
                                                                          SEATTLE , WASHINGTON 98136
       Page - 22                                                   TEL 206-898-5704     arthur@aeolegal.com
               Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 23 of 27


 1
     72.    The DIL Agreement is a valid contract, supported by consideration and performance, between
 2
     Selene, as agent for its principal, MTGLQ, and plaintiff.
 3
     73.    Selene violated the “COOPERATION WITH CLOSING” clause of the DIL Agreement by not
 4
     providing the title transferring documents stated therein. Plaintiff obtained a federal tax lien release
 5
     and Selene never provided the title documents it promised to provide. Selene suddenly canceled the
 6
     DIL Agreement before closing but after plaintiff performed.
 7
     74.    Plaintiff performed on the DIL Agreement by obtaining a clear and marketable title, and
 8
     vacating the property. Selene revoked the DIL Agreement prior to plaintiff voluntarily deeding the
 9
     property to the ledner, MGTLQ.
10
     75.    Selene, as agent for MTGLQ, breached the DIL Agreement when it revoked the agreement in
11
     foreclosure mediation on May 23, 2018. In doing so Selenebreached the implied duty of good faith
12
     that every contract imposes upon each party.
13
     76.    Selene’s breach of the DIL Agreement damaged plaintiff in an amount to be proven at trial.In
14
     addition to damages, plaintiff is entitled to declaratory relief in the form of an adjudication establishing
15
     the DIL Agreement as an enforceable and legally binding contract between the parties.
16
                                            FIFTH CLAIM
17
                            AGAINST MTGLQ FOR DAMAGES ARISING
18                          FROM ITS BREACH OF CONTRACT.

19   77.    Plaintiff incorporates herein by reference the allegations made in paragraphs13 to 41,

20   inclusive, as though fully set forth herein.

21   78.    On April 18, 2018, MTGLQ, through its agent, Selene, and plaintiff, executed a Deed in Lieu of

22   Foreclosure Agreement (“DIL Agreement”) requiring plaintiff to vacate the property, show clear and

23   marketable title, and voluntarily deed the property to the Lender (MTGLQ). Ex. H, Ortiz Supp. Decl.

24   (Dkt. 12-6). In order to obtain clear and marketable title, pursuant the DIL Agreement, plaintiff applied

25   to the IRS to have the property released from a tax lien.

26

      SECOND AMENDED COMPLAINT                                          ARTHUR E. ORTIZ, ATTORNEY
                                                                         6015 CALIFORNIA AVE. S.W., NO . 203
                                                                            SEATTLE , WASHINGTON 98136
      Page - 23                                                      TEL 206-898-5704     arthur@aeolegal.com
               Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 24 of 27


 1
     79.    Plaintiff paid $700.00 for the appraisal required by the IRS as part of the application for a tax
 2
     lien release.
 3
     80.    On April 27, 2018 the IRS granted plaintiff’s application for a tax lien release thus meeting the
 4
     DIL Agreement’s requirement for clear and marketable title.
 5
     81.    However, the IRS lien release approval lasted thirty days, or until May 27, 2018. Therefore, it
 6
     was clear that plaintiff was required by the DIL Agreement to vacate by before May 27, 2018. Plaintiff
 7
     began making arrangements and incurred costs vacating the property before May 27.
 8
     82.    At the foreclosure mediation held on May 23, 2018, just four days before expiration of the IRS
 9
     lien release approval and thus the DIL Agreement, MTGLQ, by its agent, Selene, announced it was
10
     revoking the DIL Agreement in retaliation for plaintiff filing a lawsuit.
11
     83.    The DIL Agreement is a valid contract, supported by consideration and performance, between
12
     Selene, as agent for principal, MTGLQ, and plaintiff.
13
     84.    Plaintiff performed on the DIL Agreement by obtaining a clear and marketable title.
14
     85.    MTGLQ through Selene as its agent breached the DIL Agreement when it revoked the
15
     agreement in foreclosure mediation on May 23, 2018. In doing so MTGLQbreached the implied duty
16
     of good faith that every contract imposes upon each party.
17
     86.    Selene violated the “COOPERATION WITH CLOSING” clause of the DIL Agreement by not
18
     providing the title transferring documents stated therein. Plaintiff obtained the federal tax lien release
19
     and Selene never provided the title documents the DIL Agreement stated Selene promised to provide.
20
     Selene canceled the DIL Agreement before closing but after plaintiff performed.
21
     87.    Selene’s breach of the DIL Agreement damaged plaintiff in an amount to be proven at trial.In
22
     addition to damages, plaintiff is entitled to declaratory relief in the form of an adjudication establishing
23
     the DIL Agreement as an enforceable and legally binding contract between the parties.
24

25

26

       SECOND AMENDED COMPLAINT                                          ARTHUR E. ORTIZ, ATTORNEY
                                                                          6015 CALIFORNIA AVE. S.W., NO . 203
                                                                             SEATTLE , WASHINGTON 98136
       Page - 24                                                      TEL 206-898-5704     arthur@aeolegal.com
               Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 25 of 27


 1
                                                  SIXTH CLAIM
 2
                                    AGAINST MTGLQ AND SELENE, JOINTLY &
 3                                  SEVERALLY, FOR DAMAGES ARISING FROM
                                    NEGLIGENT MISREPRESENTATION.
 4

 5   88.    Plaintiff incorporates herein by reference the allegations made in paragraphs13 to 41,

 6   inclusive, as though fully set forth herein inclusive, of the statement of The Facts.

 7   89.    Selene negligently represented the following:

 8          89.1.   Around May 17, 2017, while in foreclosure mediation under RCW 61.24.163,Selene’s

 9   legal counsel misrepresented to plaintiff’s housing counselor and foreclosure mediator thatSelene

10   had reached out to plaintiff and realtor (Mr. Lindekugel) multiple times but had not gotten a response.

11   The truth was no such contact was made and both plaintiff and Mr. Lindekugel denied receiving any

12   contact from defendants prior to Selene’s misrepresentation. Dkt. No. 3, pg. 4,¶15, Dkt. No. 4, pg. 2,

13   ¶7, Dkt. No. 2-1, pg. 10 (see entries for 5/17/17 and 5/18/17);

14          89.2.   Around May 22, 2017, Selene’s legal counsel unrealistically represented that the

15   subject property was worth $250,000.00 with projected net proceeds also of $250,000.00. Such a

16   transaction is impossible because it fails to take into account customary closing costs (i.e. title,

17   escrow, recording fees, and excise tax, commissions, etc.); Dkt. No. 4, pg. 2, ¶7.

18          89.3.   Prior to April 18, 2018, Selene’s legal counsel offered to, and completed, an application

19   for a federal tax lien release to the IRS for plaintiff to send to the IRS. The application was completed

20   with irrelevant and misleading entries. Dkt. No. 12, pg. 6, ¶35.

21          89.4.   Around April 18, 2018 Selene represented that it, or its authorized agents would

22   provide the documents necessary to transfer title, “including those typically signed in connection with

23   completing a deed-in-lieu of foreclosure ....” Dkt. No. 12-6 (DIL Ag., pg. 5, ¶5 (“COOPERATION WITH

24   CLOSING”)). Selene’s representation was negligent because it subsequently failed to provide

25   documents to transfer title or typically signed in connection with completing a deed-in-lieu of

26   foreclosure. At considerable expense plaintiff obtained a full appraisal and a federal tax lien release in

      SECOND AMENDED COMPLAINT                                          ARTHUR E. ORTIZ, ATTORNEY
                                                                        6015 CALIFORNIA AVE. S.W., NO . 203
                                                                           SEATTLE , WASHINGTON 98136
      Page - 25                                                     TEL 206-898-5704     arthur@aeolegal.com
               Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 26 of 27


 1
     performance of the signed DIL Agreement only to never be provided the documents referred to in the
 2
     DIL Agreement’s “Cooperation With Closing” clause transferring title to MTGLQ.
 3
            89.5.   On November 11, 2018, Selene legal counsel misrepresented to the court that
 4
     plaintiff’s counsel instructed a third party subpoenaed witness to not to produce the documents
 5
     requested. The representation that plaintiff’s counsel instructed the witness to not produce requested
 6
     documents was false and categorically denied by the witness prported to have made the statement.
 7
     Dkt. 34, pg 2, Dkt. No. 36, pgs. 3-4, ¶2, Dkt. No. 36-1, pgs. 3-4, ¶7-8
 8
     90.    Under the circumstances alleged, defendants owed plaintiff a duty to provide him with
 9
     accurate information regarding the alternatives to foreclosure, in particular what was required for a
10
     deed in lieu of foreclosure. Selene owed plaintiff a duty to comply with the representations made by
11
     Selene in its “DEED-IN-LIEU OF FORECLOSURE AGREEMENT” (DIL Agreement). Dkt. 12-6.
12
     91.    Supplying such obviously false information as what the property was worth demonstrates a
13
     lack of exercise of reasonable care or competence in communicating accurately.
14
     92.    Plaintiff justifiably relied on Selene's misrepresentations, expecting to convey title to MTGLQ
15
     and be free of the deed of trust.
16
     93.    Plaintiff has suffered significant damages as a result of Selene's negligent misrepresentation
17
     evading the resolution to his loan default.
18
     94.    The Plaintiff is entitled to compensatory damages, and attorney's fees and costs expended in
19
     reliance upon Selene's negligent misrepresentations.
20
                                                   V.   RELIEF
21
     95.    Plaintiff demands relief as follows:
22
            95.1    Judgment against Selene and MTGLQ for the damages described in the complaint and
23
     for all actual damages, including recovery for injury to business or property, available under RCW
24
     19.86 et seq., including treble damages, attorneys fees and costs, and the increased cost of plaintiff’s
25
     mortgage loan;
26

      SECOND AMENDED COMPLAINT                                       ARTHUR E. ORTIZ, ATTORNEY
                                                                      6015 CALIFORNIA AVE. S.W., NO . 203
                                                                         SEATTLE , WASHINGTON 98136
      Page - 26                                                   TEL 206-898-5704     arthur@aeolegal.com
               Case 3:18-cv-05364-RJB Document 49 Filed 01/22/19 Page 27 of 27


 1
             95.2    A comprehensive award for the value of lost use of plaintiff’s monies, past and future,
 2
     according to proof at time of trial;
 3
             95.3    An award of actual and punitive damages along with costs of this action and
 4
     reasonable attorneys’ fees under 15 U.S.C. § 1681n. and15 U.S.C. §1691e(a)-(d).
 5
             95.4    An award of actual and punitive damages along with costs of this action and
 6
     reasonable attorneys’ fees under 12 U.S.C. § 2605(f)(1);
 7
             95.5    An award of actual damages, additional statutory damages of $1,000.00, and
 8
     attorney’s fees and costs under 15 U.S.C. §1692k.
 9
             95.6    An award representing the benefit of the DIL Agreement, or damages representing the
10
     effect of the foreclosure sale on plaintiff’s credit profile.
11
             95.5    An award to plaintiffs for prejudgment interest as available by law;
12
             95.6    An award of damages for emotional distress against Selene.
13
             95.7    Such other relief as this Court deems just and equitable.
14

15
                     Dated this 22nd day of January, 2019.
16

17

18

19                   Arthur E. Ortiz, WSBA No. 26676
                     Attorney for Plaintiff
20

21

22

23

24

25

26

       SECOND AMENDED COMPLAINT                                         ARTHUR E. ORTIZ, ATTORNEY
                                                                         6015 CALIFORNIA AVE. S.W., NO . 203
                                                                            SEATTLE , WASHINGTON 98136
       Page - 27                                                     TEL 206-898-5704     arthur@aeolegal.com
